People v Lewis (2016 NY Slip Op 00887)





People v Lewis


2016 NY Slip Op 00887


Decided on February 9, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2016

Mazzarelli, J.P., Moskowitz, Richter, Gische, JJ.


4147/11 160A 425/12 160

[*1]The People of the State of New York,	 Respondent,
vAlexander Lewis, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Steven R. Berko of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgments, Supreme Court, New York County (Lawrence K. Marks, J. at hearing; Bonnie G. Wittner, J., at plea and sentencing), rendered February 28, 2012, convicting defendant, upon his pleas of guilty, of two counts of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of two to four years, unanimously affirmed.
The court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations (see People v Prochilo , 41 NY2d 759, 761 [1977]). Defendant argues that police testimony that defendant lingered near the crime scene, thereby foolishly allowing himself to be arrested, was implausible. However, as the Court of Appeals observed long ago, "the propensity of criminals to blunder has long been recognized as a characteristic of great value in the detection of crime," and persons convicted of crimes are known to make errors that "would have seemed almost impossible in the case of a person of ordinary common sense" (People v Becker , 215 NY 126, 136 [1915]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 9, 2016
CLERK